UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1304



In re:   THOMAS DONNELL SIFFORD,



                Petitioner.



                 On Petition for Writ of Mandamus.
                       (3:07-cr-00097-RJC-1)


Submitted:   May 29, 2014                    Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Donnell Sifford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas       Donnell   Sifford         petitions      for     a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2255 (2012) motion.                   He seeks an order from

this court directing the district court to act.                          Our review of

the district court’s docket reveals that the court has dismissed

as successive and unauthorized Sifford’s motion.                          Accordingly,

because the district court has recently decided Sifford’s case,

we   deny   the    mandamus    petition       as    moot.     We     grant      leave   to

proceed     in    forma    pauperis.    We         dispense   with       oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     PETITION DENIED




                                          2